Title: To Thomas Jefferson from Robert Smith, 17 May 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Washington May 17. 1808
                  
                  I have the honour of herewith sending to you the enclosed letter of Mr Mead Navy Agent at Cadiz with the accompanying publick papers just received by me and also a private letter from Bullus as to the state of parties in New-York, and also a letter addressed to yourself which was this moment delivered to me by Doctor Ridgly late acting consul at Tripoli.
                  With real Esteem & Yours entirely
                  
                     Rt Smith
                     
                  
               